COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Cliff Carlton Rice v. Bryan Collier

Appellate case number:       01-19-00843-CV

Trial court case number:     91507-I

Trial court:                 412th District Court of Brazoria County

        Appellant, Cliff Carlton Rice, has filed a motion for extension of time to file
appellant’s brief. After he filed the motion, the court reporter notified this Court that there
is no reporter’s record in this case. Thus, the record on appeal is complete and appellant’s
brief is currently due on January 9, 2020. See TEX. R. APP. P. 38.6(a) (setting appellant’s
briefing deadline 30 days after the date the clerk’s record and the reporter’s record filed).
Appellant asks to extend his briefing deadline to February 13, 2020, stating that he “has
yet to receive Appellee’s brief” and citing conflicts with access to the law library.

       The Court notifies appellant that appellee’s brief is not due until 30 days after
appellant files his brief. TEX. R. APP. P. 38.6(b). Appellant’s stated conflict with access to
the law library is a reasonable explanation for the requested extension. See TEX. R. APP. P.
10.5(b). Accordingly, we grant appellant’s motion. Appellant’s brief is due on or before
February 13, 2019.

       No further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: ___December 17, 2019___